ORDER RECALLING MANDATE This matter coming on for consideration by the Court to recall its mandate issued herein on July 29, 1976, because of an administrative failure to make an award of costs. IT IS, THEREFORE, ORDERED That the mandate issued herein on the 29th day of July, 1976, and forwarded to the Clerk of the District Court of Bernalillo County, be and the same is hereby recalled and the Clerk of the District Court is directed tO' return the same to the Clerk of this Court forthwith. /s/ Joe W. Wood Chief Judge